          Case 1:21-cv-00975-TMD Document 8 Filed 04/15/21 Page 1 of 1




           In the United States Court of Federal Claims
                                           No. 21-975T
                                      (Filed: April 15, 2021)

 **************************************
 JOYCE M. BREAUX                      *
                                      *
                   Plaintiff,         *
                                      *
          v.                          *
                                      *
 THE UNITED STATES,                   *
                                      *
                   Defendant.         *
 **************************************

                                             ORDER


        On February 16, 2021, Joyce Breaux, proceeding pro se, filed a complaint seeking to
recover a tax refund. ECF No. 1. The Court ordered Ms. Breaux to either pay the $402.00 in
required filing fees or submit a signed application to proceed in forma pauperis by March 26, 2021
and warned that, if she failed to do so, her case would be dismissed. ECF No. 6. At the date of this
filing, Ms. Breaux has neither paid the required filing fees nor applied to proceed in forma
pauperis.

      Accordingly, this case is DIMISSED WITHOUT PREDJUDICE for failure to prosecute
under Rule 41(b) of the Rules of the United States Court of Federal Claims. The Clerk is
DIRECTED to enter judgement accordingly.

       IT IS SO ORDERED.


                                                  s/ Thompson M. Dietz
                                                  THOMPSON M. DIETZ
                                                  Judge
